Gordon McCloud, J.
¶44 (concurring) — Defense counsel objected to a Petrich20 instruction in this case for two reasons. First, he voiced a legitimate concern that the instruction—as proposed by the State—could confuse the jury into thinking that if the evidence supported a conviction on one count, it necessarily supported convictions on all three counts. 3 Report of Proceedings (RP) at 336. Second, he asserted—incorrectly—that no unanimity instruction is necessary in a multicount case. He explained that “[generally, when you read the comments to the Petrich instruction, it doesn’t apply ... to multi[ ]count cases:. .. it’s when you have one count but you have like six possible acts that could have accounted for [it].” 4 RP at 405 (emphasis added). *231He supported this argument by stating that he had “looked at the comments [to the pattern jury Petrich instruction] that indicate, as I read it, that [the instruction] should only be used where you’re alleging one count but multiple acts.” Id. at 408 (citing 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 4.25, at 110-12 (3d ed. 2008) (WPIQ).
¶45 The majority holds that these were good reasons showing legitimate defense strategy because a Petrich instruction is always unnecessary when the number of acts alleged is equal to the number of counts charged. See, e.g., majority at 222 (“Defense counsel appears to be correct [that a Petrich instruction was not necessary]—we have never specifically held that Petrich must be read in cases where there is exact congruence between the number of incidents described in the evidence and the number of criminal counts charged.” (emphasis added)).
¶46 I respectfully disagree. If defense counsel had done his background research, he would have discovered that our court has held—and the WPICs confirm—that a Petrich-type unanimity instruction should be given in multicount cases and that it should be given in tried-and-true language that our court has quoted and the WPIC committee has endorsed. I therefore agree with the dissent in the Court of Appeals that trial counsel’s performance was deficient.
¶47 However, I also agree with the majority that the deficient performance did not cause prejudice. I therefore concur.
I. The Majority Incorrectly Concludes That a Unanimity Instruction Is Unnecessary in a Multicount Case
¶48 As the majority notes, the Petrich instruction originated in a case in which the State charged only one count each of two crimes and supported each count with multiple alleged acts. Majority at 216-17 (quoting Petrich, 101 Wn.2d at 572). But Petrich has outgrown its single-count roots. Now, it also applies where multiple acts provide the bases *232for multiple counts of the same crime. 11 WPIC 4.25, at 113 cmt. (“If the instruction is being modified for multiple counts, then the instruction needs to clearly require unanimity for one particular act. for each count charged.” (citing State v. Watkins, 136 Wn. App. 240, 148 P.3d 1112 (2006))); State v. Vander Houwen, 163 Wn.2d 25, 37-39, 177 P.3d 93 (2008) (defendant entitled to unanimity instruction where he was charged with 10 counts of waste of wildlife and 10 counts of killing game out. of season based on evidence that defendant shot 10 different elk).
¶49 This extension of Petrich is unsurprising: a Petrich instruction serves just as compelling a purpose in a multicount case as it does in a single-count case. Vander Houwen, 163 Wn.2d at 38 (“Because the State did not articulate which cause number went with each elk, it is impossible to ensure that all of the jurors voted to convict based on the same two dead elk.”); State v. Kitchen, 110 Wn.2d 403, 411, 756 P.2d 105 (1988) (Petrich ensures jury unanimity “as to which act or incident constitutes the crime” (emphasis added)).
¶50 Contrary to the majority’s assertion, the WPIC does “provide an example of a multicount variation on the Petrich instruction.” Majority at 224. The WPIC comment cites to State v. Hayes, in which Division One held the following to be a proper multicount Petrich instruction:
“A separate crime is charged in each count. You must decide each count separately. Your verdict on one count should not control your verdict on any other count.
“To convict [for each count, you must find as an element]:
. . That on or about the 1st day of July, 1990 through the 31st day of May, 1992, but an occasion separate and distinct from that charged in [the remaining counts], the defendant had sexual intercourse with [the victim];
“. . . For you to return a verdict of guilty all twelve jurors must agree that the same incident of sexual intercourse has been proved beyond a reasonable doubt.”
*23381 Wn. App. 425, 431 n.9, 914 P.2d 788 (1996) (emphasis added) (second and fourth alterations in original) (citations omitted) (quoting jury instructions).
¶51 The WPIC comments also cite State v. Borsheim, 140 Wn. App. 357, 165 P.3d 417 (2007), another multicount case. WPIC 4.25, at 113 cmt. Borsheim held that the following instruction satisfies the jury unanimity requirement in a multicount case:
“There are allegations that the Defendant committed acts of rape of [a] child on multiple occasions. To convict the Defendant, one or more particular acts must be proved beyond a reasonable doubt and you must unanimously agree as to which act or acts have been proved beyond a reasonable doubt. You need not unanimously agree that all the acts have been proved beyond a reasonable doubt.”
Borsheim, 140 Wn. App. at 364 (quoting jury instructions).
¶52 In light of these two examples, defense counsel did not have to choose between “avoid [ing] the Petrich instruction” and “attempting an ad hoc rewrite of the instruction.” Majority at 225. Instead, he could have read the authority cited in the WPIC comment and requested an instruction based on the examples it provided. I respectfully disagree with the majority’s conclusion that trial counsel’s performance reflected a legitimate tactical decision. Instead, trial counsel’s failure to conduct this background research constituted deficient performance. See State v. Kyllo, 166 Wn.2d 856, 865-69, 215 P.3d 177 (2009) (defense counsel’s request for a particular WPIC constituted deficient performance where research would have shown at least three decisions and a statute revealing that the instruction misstated the law).
¶53 The majority also makes the sweeping general assertion that where the number of counts charged is the same as the number of acts alleged, that congruence makes Petrich inapplicable:
[N]o decision of this court has addressed the circumstances of Carson’s trial: a defendant charged with n (which, in Carson’s *234case, is equal to three) counts [and] evidence tending to show only n incidents that meet the elements of the crime .... Reading the Petrich instruction in such a multicount case could be prejudicial to the defendant ....
Majority at 223-24 (emphasis added).
¶54 Again, I respectfully disagree. Congruence between the number of acts alleged and the number of guilty verdicts returned is certainly relevant to the prejudice inquiry in this case. But congruence between acts alleged and counts charged makes no difference to the initial question presented here: whether counsel reasonably refused a unanimity instruction in the first place. Without a unanimity instruction, the defendant has no assurance that individual jurors will convict based on the same single act for each count. This is equally true whether the number of acts alleged does or does not equal the number of counts charged.
¶55 The majority is incorrect when it asserts that “we have never ‘specifically held’ that a Petrich instruction must be read” in cases where “there is exact congruence between the acts alleged and the counts charged.” Majority at 222 n.8. In Vander Houwen, the state found 10 slain elk in the defendant’s apple orchard and charged him with 10 counts each of waste of wildlife and unlawful big game hunting—10 counts of each charge for 10 alleged acts of shooting an elk. 163 Wn.2d at 31, 38. Because there was neither a unanimity instruction nor an election, and because the jury returned guilty verdicts on only two counts of unlawful killing, we reversed those two convictions. Id. at 38-39. We explained that because the State failed to specify which elk were the bases for which counts, it was “impossible to ensure that all of the jurors voted to convict based on the same two dead elk.” Id. at 38. We thus specifically held that a Petrich instruction is constitutionally required in a case where there is exact congruence between the acts alleged and the counts charged.
*235II. The Majority Incorrectly Holds That Defense Counsel’s Objection to the Unanimity Instruction Was a Legitimate Trial Strategy
¶56 The majority also concludes that defense counsel objected to the jury unanimity instruction because this “advanced the defense’s broader trial strategy.” According to the majority, this strategy was to “ ‘avoid[ ] discussing specific incidents ... and argue [ ] instead that [all of] CC’s testimony [lacked credibility].’ ” Majority at 219-20 (second alteration in original) (quoting State v. Carson, 179 Wn. App. 961, 979, 320 P.3d 185 (2014)).
¶57 This seems like an overly formalistic assessment of how a criminal defense lawyer’s theory of the case works.
¶58 First, the majority’s theory ignores the presence of instruction 3, which advised the jurors that they “must decide each count separately” and that their “verdict on one count should not control [their] verdict on any other count.” Clerk’s Papers at 63. It is unclear why defense counsel would have objected to a unanimity instruction on the basis that it distinguished between the charges while ignoring an instruction that explicitly required the jury to make just such a distinction.
¶59 Second, the majority is incorrect in asserting that a unanimity instruction would have been inconsistent with the general defense strategy of attacking the accuser’s credibility. Carson argued that the jury should not convict on any count at all; the unanimity instruction would have told the jury that it also could not convict on any single count unless every juror unanimously agreed on the incident forming the basis for that count. Success on the first theory depends on discrediting the victim’s testimony as to all three alleged incidents; success on the second theory depends on discrediting the victim’s testimony as to any one, two, or three of those same incidents. The second argument is not inconsistent with the first. In fact, they are completely consistent: they both depend on discrediting the *236victim. Far from contradicting the general defense, the unanimity instruction would have added an extra layer of protection for the defendant’s constitutional rights.
¶60 As noted above, defense counsel did express a legitimate concern about confusing the jury—he feared that in a multicount case, the standard Petrich instruction might confuse the jury into thinking that if it convicted on one count, it must convict on all counts. See majority at 219-20. But defense counsel could have addressed this confusion without also jeopardizing his client’s right to a unanimous verdict. He could have requested an instruction like the one in Hayes, which tells the jurors that they can convict on any one count only if they unanimously agree that the defendant committed the act supporting that count on “ ‘an occasion separate and distinct from that charged in [the remaining counts].’ ” 81 Wn. App. at 431 n.9 (emphasis added) (alteration in original). Our cases clearly support the giving of such an instruction in cases involving not just single counts but also multiple counts. See State v. Noltie, 116 Wn.2d 831, 846, 809 P.2d 190 (1991); Vander Houwen, 163 Wn.2d at 37-38.
¶61 For these reasons, I would hold that defense counsel’s objection to a jury unanimity instruction constituted deficient performance. I agree with the dissent in the Court of Appeals that “basing a decision on an erroneous view of the law can [not] be characterized as a legitimate trial tactic.” Carson, 179 Wn. App. at 984.
CONCLUSION
¶62 I agree with the majority’s holding on prejudice, and I would affirm solely on that basis. But I disagree with the majority’s conclusion that a Petrich instruction is unnecessary in a multicount case, I disagree with the majority’s implication that a unanimity instruction is unnecessary where the number of acts alleged equals the number of counts *237charged, and I disagree with the majority’s conclusion that a unanimity instruction is inconsistent with the defense of general denial. For these reasons, I respectfully concur.
Madsen, C.J., concurs with Gordon McCloud, J.

 State v. Petrich, 101 Wn.2d 566, 683 P.2d 173 (1984).